PER CURIAM.
In this workers’ compensation appeal, the employer/carrier appeals the order of the judge of compensation claims finding the claimant’s injury compensable and awarding attendant care benefits. Although we find competent substantial evidence in the record to support a finding of compensability and that the claimant is in need of attendant care, we find no evidence to support the number of hours awarded. We, therefore, reverse and remand, for the judge of compensation claims to receive additional testimony to determine the amount of attendant care the claimant requires and enter an order accordingly. See Jones v. McGhee, 502 So.2d 509 (Fla. 1st DCA 1987). The order is affirmed in all other respects.
SHIVERS, C.J., and BOOTH and ALLEN, JJ., concur.